      Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 1 of 6
                                                                                    United States Courts
                                                                                  Southern District of Texas
                                                                                           FILED
                            UNITED STATES DISTRICT COURT                             September 29, 2020
                                                                                                
                             SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk of Court
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                             '
                                                     '
       v.                                            '       CRIMINAL NO.         4:20-CR-472
                                                     '
JIMMY VILLALOBOS-GOMEZ,                              '
    a/k/a “Duchi,” a/k/a “Duchy,” and                '       (Murder in Aid of Racketeering,
                                                     '       18 U.S.C. § 1959(a)(1); Conspiracy
WALTER ANTONIO CHICAS-GARCIA,                        '       to Commit Murder in Aid
    a/k/a “Walter”                                   '       of Racketeering, 18 U.S.C.
                                                     '       § 1959(a)(5); and Aiding and
                                                     '       Abetting, 18 U.S.C. § 2)
                                                     '

                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

                               (Murder in Aid of Racketeering)

                                     The MS-13 Enterprise

       1.      At all times relevant to this Indictment, in the Southern District of Texas, and

elsewhere, JIMMY VILLALOBOS-GOMEZ, A/K/A “DUCHI,” A/K/A “DUCHY,” AND

WALTER ANTONIO CHICAS-GARCIA, A/K/A “WALTER,” were members and associates of

the violent international street gang Mara Salvatrucha, also known as “MS-13.”

       2.      MS-13 is a violent international street gang involved in a variety of violent criminal

activities, including murder and attempted murder, in the Southern District of Texas and elsewhere.

MS-13 members and associates are located throughout the United States, including Texas,

Virginia, Maryland, New York, and California. MS-13 also has a large international presence in

El Salvador and Honduras.




                                                 1
       Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 2 of 6




        3.      MS-13, including its leaders, members, and associates, constitutes an enterprise, as

defined in Title 18, United States Code, Section 1959(b)(2), that is, a group of individuals

associated in fact which engages in, and the activities of which affect, interstate and foreign

commerce.      The enterprise constitutes an ongoing organization whose members function as a

continuing unit for a common purpose of achieving the objectives of the enterprise.

        4.      MS-13, through its leaders, members, and associates, engages in racketeering

activity, as defined in Title 18, United States Code, Section 1959(b)(1) and Section 1961(1),

namely, acts involving murder, in violation of Texas state law, and acts indictable under Title 18,

United States Code, Sections 1512 and 1513 (Tampering with Witnesses and Retaliating against

Witnesses).

                                   Structure of the Enterprise

        5.      MS-13 recruits members and associates predominantly from the Hispanic

community, typically juveniles. Within MS-13, the primary unit of organization is known as a

“clique,” which typically includes 10 to 100 members and operates in a specific geographic

location. Each clique is run by the senior leader, who is designated the “First Word,” and the

second-in-command, who is designated the “Second Word.” The other members and associates

of the clique take their orders form the “First Word” or “Second Word.” The leaders of the

respective cliques attend larger general meetings to manage gang operations on a regional and

international level.

        6.      Individuals who associate and commit crimes with the gang are called “paisas,”

“paros,” or “observaciones.” Individuals who are attempting to join the gang are called “chequeos”

or “cheqs.” Chequeos undergo a probationary period during which they are required to commit

crimes on behalf of MS-13 to achieve trust and prove their loyalty to the gang. To join MS-13 and


                                                 2
       Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 3 of 6




become full members or “homeboys,” prospective members are required to complete an initiation

process, often referred to as being “jumped in” or “beat in” to the gang. During that initiation,

other members of MS-13 will beat the new member, usually until a gang member is finished

counting aloud to the number thirteen, representing the “13” in MS-13.

       7.      MS-13 members must attend clique meetings. A member is usually required to pay

dues to the clique leaders. The money is used to finance clique activities, to provide support for

clique members who are in jail, and to fund the MS-13 enterprise in El Salvador where many of

the top gang leaders are based.

       8.      To promote their gang identity, MS-13 members and associates often wear blue or

white clothing, as well as clothing displaying the number “13” or numbers that total 13, such as

“76.” MS-13 members and associates also often have tattoos reading “Mara Salvatrucha,” “MS,”

or “MS-13,” and mark their territory with graffiti displaying the names and symbols associated

with the gang. One such symbol is the MS-13 hand sign, meant to resemble both an inverted “M”

and the face of the devil, with outstretched fingers representing the devil’s horns.

       9.      In order to protect the power, reputation, and territory of MS-13, members and

associates are required to use violence, threats of violence, and intimidation. These acts of violence

often include murder and assault with deadly weapons, including machetes. MS-13 members and

associates maintain and enhance their status in the gang by participating in such violent acts.

       10.     MS-13 recruits are indoctrinated into MS-13 rules, which are ruthlessly enforced.

One prominent rule encourages MS-13 members and associates to confront, fight, and kill rival

gang members, known as “chavalas.” Mara 18 or 18th Street Gang are known rivals to MS-13 in

the Southern District of Texas.




                                                  3
       Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 4 of 6




                                Purposes of the MS-13 Enterprise

       11.     The purposes of the MS-13 enterprise include the following:

       (a)     Preserving, expanding, and protecting the power, territory, and reputation of MS-
               13 through the use of violence, threats of violence, and intimidation;

       (b)     Promoting and enhancing MS-13 and the activities of its members and associates
               by committing crimes, including but not limited to, murder;

       (c)     Keeping victims, potential victims, and community members in fear of MS- 13
               and its members and associates through violence, threats of violence, and
               intimidation;

       (d)     Confronting and retaliating against rival gangs through the use of violence, threats
               of violence, and intimidation;

       (e)     Ensuring discipline within the enterprise and compliance with the enterprise’s
               rules by members and associates through threats of violence and acts of violence;

       (f)     Enriching the members and associates of the enterprise through criminal activity,
               including robbery, extortion, and narcotics trafficking;

       (g)     Hindering and obstructing efforts of law enforcement to identify, apprehend, and
               successfully prosecute offending gang members; and

       (h)     Providing financial support and information to MS-13 members, including those
               incarcerated in the United States and El Salvador.

                          Methods and Means of the MS-13 Enterprise

       12.     Among the methods and means by which MS-13 members and associates conduct

and participate in the conduct of the affairs of the enterprise are the following:

       (a)     MS-13 members and associates use violence, threats of violence, and intimidation,
               including murder, attempted murder, robbery, kidnapping, and assault, to preserve,
               protect, and expand the enterprise’s territory and criminal operations and to
               enhance its prestige, reputation, and position in the community;

       (b)     MS-13 members and associates promote a climate of fear through violence, threats
               of violence, and intimidation, including against members of rival gangs;

       (c)     MS-13 members and associates use violence, threats of violence, and intimidation
               to discipline and punish members and associates who violate enterprise rules;



                                                  4
      Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 5 of 6




       (d)      MS-13 members and associates use telephones to discuss gang-related business
                and to obtain approval for the use of violence to further the purposes of MS-13;

       (e)      MS-13 members and associates use, attempt to use, and conspire to use robbery,
                extortion, and narcotics trafficking as a mechanism to obtain money; and

       (f)      MS-13 members and associates collect dues to send to MS-13 members
                incarcerated in the United States and El Salvador and to MS-13 leadership in El
                Salvador, in an effort to provide financial support to the enterprise.

                                 Murder in Aid of Racketeering

       13.      On or about July 3, 2018, in the Southern District of Texas,

         JIMMY VILLALOBOS-GOMEZ, A/K/A “DUCHI,” A/K/A “DUCHY,” AND
                 WALTER ANTONIO CHICAS-GARCIA, A/K/A “WALTER,”
and others known and unknown, while aiding and abetting each other, for the purpose of gaining

entrance to, and maintaining and increasing position in, MS-13, an enterprise engaged in

racketeering activity, did intentionally and knowingly murder Victim-1, in violation of Texas

Penal Code, §§ 19.02, 7.01, and 7.02.

       In violation of 18 U.S.C. §§ 1959(a)(1), 2.




             (THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)




                                                 5
      Case 4:20-cr-00472 Document 1 Filed on 09/29/20 in TXSD Page 6 of 6




                                         COUNT TWO

                   (Conspiracy to Commit Murder in Aid of Racketeering)

       14.     The allegations contained in Paragraphs 1 through 12 of Count One of this

Indictment are realleged and incorporated by reference as though fully set forth herein.

       15.     On or about July 3, 2018, in the Southern District of Texas,

         JIMMY VILLALOBOS-GOMEZ, A/K/A “DUCHI,” A/K/A “DUCHY,” AND
                WALTER ANTONIO CHICAS-GARCIA, A/K/A “WALTER,”
for the purpose of gaining entrance to, and maintaining and increasing position in, MS-13, an

enterprise engaged in racketeering activity, did intentionally and knowingly conspire and agree

with each other and others known and unknown to murder Victim-1, in violation of Texas Penal

Code, §§ 19.02 and 15.02.

       In violation of 18 U.S.C. § 1959(a)(5).

                                                     A TRUE BILL:


                                                          Original Signature on File
                                                     ___________________________________
                                                     FOREPERSON OF THE GRAND JURY

   RYAN K. PATRICK
   UNITED STATES ATTORNEY


   BY: _________________________
      John M. Lewis
      Britni Cooper
      Assistant United States Attorneys

   DAVID L. JAFFE
   CHIEF, ORGANIZED CRIME AND GANG SECTION,
   UNITED STATES DEPARTMENT OF JUSTICE

        Julie A. Finocchiaro
        Shauna Hale
        Matthew Hoff
        Trial Attorneys

                                                 6
